               Case 1:20-mc-91192-WGY Document 1 Filed 04/27/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


IN RE APPLICATION OF CYBEREASON
INC. AND CYBEREASON LABS LTD. FOR
AN ORDER PERMITTING ISSUANCE OF                               Case No. __________________
SUBPOENAS TO TAKE DISCOVERY
PURSUANT TO 28 U.S.C. § 1782



         APPLICATION FOR DISCOVERY IN AID OF A FOREIGN PROCEEDING
                         PURSUANT TO 28 U.S.C. § 1782

          1.       Pursuant to 28 U.S.C. § 1782 and for the reasons explained in the concurrently filed

Memorandum of Law and Declaration of Ram Landa (“Landa Decl.”), petitioner Cybereason Inc.

and Cybereason Labs LTD (collectively, “Cybereason”) submits this application for an order

permitting Cybereason to issue the subpoena to Jonathan Joseph Shelmerdine (“Shelmerdine”) for

the production of documents and testimony for use in a foreign legal proceeding pending in Israel.1

          2.       Section 1782 provides for discovery in the United States to assist tribunals and

parties in proceedings before foreign or international tribunals. In relevant part, § 1782 states:

                   The district court of the district in which a person resides or is found
                   may order him to give his testimony or statement or to produce a
                   document or other thing for use in a proceeding in a foreign or
                   international tribunal, including criminal investigations conducted
                   before formal accusation. The order may be made . . . upon the
                   application of any interested person and may direct that the
                   testimony or statement be given, or the document or other thing be
                   produced, before a person appointed by the court.

          3.       In brief, the requirements of § 1782 are met in this case because Shelmerdine is

located in this District; (2) the discovery sought is “for use in” a proceeding before a foreign court,

namely a legal proceeding pending in Israel; and (3) Cybereason is an “interested person” in that



1
    The subpoena is attached as Exhibit A to the memorandum filed concurrently herewith.


                                                         1
            Case 1:20-mc-91192-WGY Document 1 Filed 04/27/20 Page 2 of 3



proceeding. The discretionary factors that a Court may consider when evaluating a § 1782 petition

also weigh in favor of granting the Petition as (1) the evidence Cybereason seeks is otherwise

unobtainable; (2) the Israeli court would be receptive to this Court’s assistance; (3) Cybereason is

not attempting to circumvent any Israeli or U.S. policies, and (4) the scope of Cybereason’s

discovery request is confined to the parties’ dispute and is not unduly intrusive or burdensome.

       4.       For these reasons set forth in the accompanying Memorandum of Law, Cybereason

respectfully requests that this Court enter an order (1) granting this application to take discovery

from Mr. Shelmerdine pursuant to 28 U.S.C. § 1782 and (2) authorizing Cybereason to issue the

subpoena attached as Exhibit A to Mr. Shelmerdine.

                                                 Respectfully submitted,



Dated: April 27, 2020                            /s/ Mark E. Tully
                                                 Mark E. Tully (BBO #550403)
                                                 Kate MacLeman (BBO #684962)
                                                 Goodwin Procter LLP
                                                 100 Northern Avenue
                                                 Boston, Massachusetts 02210
                                                 Tel: (617) 570-1000
                                                 Fax: (617) 523-1231
                                                 mtully@goodwinlaw.com
                                                 kmacleman@goodwinlaw.com

                                                 Attorneys for Cybereason Inc. and Cybereason
                                                 Labs LTD




                                                 2
         Case 1:20-mc-91192-WGY Document 1 Filed 04/27/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 27, 2020, I caused a true and accurate copy of the foregoing

to be served upon counsel as of this date by e-mail.


Matthew C. Moschella
Sherin and Lodgen LLP
101 Federal Street
Boston, MA 02110
(617) 646-2245
mcmoschella@sherin.com

Attorney for Jonathan Joseph Shelmerdine



                                                       /s/ Mark E. Tully




                                                3
